DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim is considered indefinite due to the following reasons:  
The term “imaging condition” is indefinite since the claim refers to having the components: measurement unit, parameter estimation unit and image condition determination unit wherein all have imaging conditions. It is unclear if the imaging condition referred to in each component is the same or if each component has it’s own imaging condition or parameter. 
The recitation “estimate a distribution of subject parameters depending on the subject” is indefinite since it is unclear as to what parameters encompass when it depends on the subject. Does applicant mean physical parameters like size, weight etc? Does applicant mean imaging parameters from the MR apparatus according to the region of the patient to be examined, like heart, or lung or leg or neuron? 
The recitation “changing the image condition determined by the imaging sequence” is indefinite since it is unclear as to what imaging conditions is to change it and understand what is the relationship with a pulse sequence. Do applicant means modifying the frequency, amplitude, time or TR in the pulse sequence? 
The recitation imaging condition determination unit configured to determine a plurality of combinations of imaging conditions for obtaining a plurality of reconstructed images” in indefinite since it is unclear as to what imaging conditions is in this stage. Does applicant mean conditions that determine how data is acquired or reconstruction types? (for example, reading k-space line by line or spiral type etc. or a correction parameter for reconstruction) 
The recitation “search for combination of imaging conditions to be excluded” is considered indefinite since it is unclear as to imaging condition is to understand what or why is excluded. Does applicant mean image conditions is a type of error or artifact? 
As recited above, the term “imaging condition” in the measurement unit, parameter estimation unit and image condition determination unit is indefinite since it is unclear if it means the same for each unit or not. Furthermore, as noted above, there is too many variations that can give meaning to the terms “imaging condition” that in combination in each unit, it has too many possible combinations. Therefore, the claim language lacks meets and bounds to define the invention sought. 
With respect to claim 9, the term “imaging condition” is indefinite since it is unclear what imaging conditions and how said conditions correlate between the apparatus and the subject. It is also unclear as to how it relates to the image quality. Furthermore, the recitation “estimation of the distribution to be performed by the MRI apparatus” is indefinite since it is unclear as to what step is occurring or what is being distributed in the MR apparatus. Since one of ordinary skill in the art would not have being able to understand what is being distributed, it is unclear then how it is estimated without understanding what it is distributed in relation to the imaging condition. 
With respect to claims 2-8 and 10-11, the claims are considered indefinite due to its dependency to claims 1 and 9 above and since said dependent claims do not clarify the issues.
Claims 1-11 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2858